Citation Nr: 1120864	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a left ankle disability, currently rated 10 percent disabling. 

2.  Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The preponderance of the evidence shows the Veteran's left ankle disability does not result in marked limitation of motion.


CONCLUSION OF LAW

The criteria for an increased rating for a left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in February 2006 and March 2006. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule)-which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for times since filing his claim when this disability may have been more severe than at other times during the course of his appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

VA examination in May 2005 noted left ankle dorsiflexion of 20 degrees, and plantar flexion of 45 degrees.  Left ankle inversion and eversion were also normal.  Left ankle X-rays found calcification in the lateral ligament suggesting a previous ligament strain.  VA examination in August 2007 noted left ankle dorsiflexion of 18 degrees, and 35 degrees plantar flexion.  Left ankle inversion and eversion were 30 and 10 degrees.  On February 2009 VA examination, left ankle dorsiflexion was 20 degrees and 45 degrees plantar flexion.

Based on such findings, marked limitation of motion is not demonstrated.

Consideration has been given to whether a higher rating is warranted for the service-connected left ankle disability on the basis of functional impairment and pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The August 2007 examiner stated that there was no additional limitation of motion on repetitive use; and the February 2009 examiner found no additional limitation of motion due to pain or with repetitive movement.  Therefore, marked limitation of motion has not been approximated under the DeLuca test.

Consideration must be given to the other diagnostic criteria related to the ankles to determine whether increased ratings, or additional separate compensable ratings, are warranted.  However, there is no evidence of ankylosis of the ankle or subastragalar or tarsal joints (Diagnostic Codes 5270 and 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or that the Veteran has undergone an astragalectomy (Diagnostic Code 5274).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted. 


ORDER

Entitlement to an increased rating for service-connected left ankle disability is denied.  


REMAND

"In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The RO denied entitlement to service connection for a right knee disability on a direct basis.  The Veteran's representative, in written argument dated in April 2011, stated that the Veteran is also requesting service connection on a secondary basis because an altered gait and weight bearing due to his service-connected left ankle disability caused his right knee disability.  

An examination is needed to resolve the issue of the etiology of the Veteran's current right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the etiology of any right knee disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current disorders of the right knee.  In regard to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not that the Veteran's disorder was caused or aggravated by his service-connected left ankle disability.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


